Case: 1:19-cv-00199-SKB Doc #: 27-1 Filed: 12/18/19 Page: 1 of 1 PAGEID #: 138

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

WANDA GREENBERG, * CASE NO. 1:19-ev-00199
Plaintiff, Mag. Judge Bowman; Mag. Judge.
Litkovitz

Vv.
THE FRESH MARKET OF OHIO, INC.
ENTRY GRANTING MOTION FOR
LEAVE FOR TELEPHONIC
and » ATTENDANCE
THE FRESH MARKET, INC.
And

MARICH CONFECTIONERY
COMPANY, INC.

Defendant/Third Party Plaintiff, je

v.
ARO PISTACHIOS, INC.

Third Party Defendant.

 

Upon motion of the Third Party Defendant, and for good cause shown,
IT IS HEREBY ORDERED that Third Party Defendant’s Motion for Leave is GRANTED.

A claims representative for Third Party Defendant shall be permitted to attend the January
27, 2020 settlement conference via phone.

SO ORDERED this Oday ot_K2e. ,20L9

MAGISTRATE JUDGE
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
